UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 23, 2013 GREAT SOUTHERN BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 0-18082 43-1524856 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 1451 East Battlefield, Springfield, Missouri 65804 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (417) 887-4400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition OnApril 23, 2013, the Registrant issued a press release reportingpreliminary financial results for the quarter ended March 31, 2013. A copy of the press release, including unaudited financial information released as a part thereof, is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. The attached copy of the press release includes a correction to a clerical error in the original press release. In the original press release, the first sentence of the second-to-last paragraph under the caption “Net Interest Income” erroneously stated that the decrease in net interest margin compared to the fourth quarter of 2012 was 73 basis points. The amount of the decrease, as correctly stated in the attached copy of the press release, was eight basis points. Item 9.01.Financial Statements and Exhibits (d) Exhibits Press release datedApril 23, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT SOUTHERN BANCORP, INC. Date:
